AMENDED AND RESTATED STOCK OPTION AGREEMENT

To: Peter Masanotti

Grant Date: September 30, 2008

Pursuant to MedQuist’s Stock Option Plan (the “Plan”) adopted May 29, 2002 and
pursuant to this Amended and Restated Stock Option Agreement (the “Agreement”),
you are hereby granted an option, effective as of the grant date, to purchase
that number of shares of common stock, no par value per share (the “Common
Stock”), of MedQuist Inc., a New Jersey corporation (“MedQuist”), set forth on,
and at the exercise price per share indicated on, the attached Grant Detail
Report. Your option price is intended to equal the higher of (i) the fair market
value of the Common Stock as of the grant date or (ii) $8.25. Your right to
exercise this option will vest with respect to one-third (1/3) of the shares
subject to the option on the first anniversary of the grant date, and,
thereafter will vest semi-annually with respect to one-sixth (1/6) of the shares
subject to the option on each of the following: the date that is six months
after the first anniversary of the grant date, the second anniversary of the
grant date, the date that is six months after the second anniversary of the
grant date, and the third anniversary of the grant date.

Notwithstanding anything herein to the contrary, in the event that your
employment with MedQuist or a subsidiary corporation of MedQuist is terminated
by MedQuist without “Cause” or by you for “Good Reason” (as such terms are
defined in your employment agreement with MedQuist, dated September 3, 2008 (the
“Employment Agreement”)), the options granted hereunder shall become immediately
exercisable, to the extent not already vested. In the event of a termination of
your employment for any other reason, any unvested options granted hereunder
shall be immediately forfeited. In addition, upon the occurrence of a Change in
Control, the options granted hereunder shall become immediately exercisable, to
the extent not already vested.

For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following (i) the sale or disposition, in one or a series of related
transactions, of all or substantially all, of the assets of MedQuist to any
“person” or “group” (as such terms are defined in Sections 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended, or any successor thereto
(the “Act”)) other than CBaySystems Holdings Limited (“CBay”), CBay Inc. or SAC
Private Capital Group, LLC or any of their affiliates (the “Permitted Holders”);
(ii) any person or group, other than the Permitted Holders, is or becomes the
“beneficial owner,” as such term is defined in Rule 13d-3 under the Act (or any
successor rule thereto) (a “Beneficial Owner”) (except that a person shall be
deemed to have “beneficial ownership” of all shares that any such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50% of the total
voting power of the voting stock of MedQuist (or any entity which controls
MedQuist), including by way of merger, consolidation, tender or exchange offer
or otherwise; (iii) a reorganization, recapitalization, merger or consolidation
(a “Corporate Transaction”) involving MedQuist, unless securities representing
50% or more of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of MedQuist
or the corporation resulting from such Corporate Transaction (or the parent of
such corporation) are held subsequent to such transaction by the person or
persons who were the Beneficial Owners of the outstanding voting securities
entitled to vote generally in the election of directors of MedQuist immediately
prior to such Corporate Transaction, in substantially the same proportions as
their ownership immediately prior to such Corporate Transaction; (iv) during any
twelve month period, individuals who at the beginning of such period constituted
the Board of Directors of MedQuist (the “Board”) (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of MedQuist was approved by a vote of a majority of the directors
of MedQuist, then still in office, who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board, then in
office; (v) CBay ceases to own a direct or indirect majority interest in
MedQuist; or (vi) SACPEI CB Investment, L.P. ceases to remain obligated to file
a Schedule 13D pursuant to the Act in respect of its beneficial ownership
interest in MedQuist.

This option shall terminate and is not exercisable on or after September 30,
2018, which is the tenth anniversary of the grant date (the “Scheduled
Termination Date”), except if terminated earlier as hereafter provided.

You may exercise your option by giving written notice to the Secretary of
MedQuist on forms supplied by MedQuist at its then principal executive office,
accompanied by payment of the option price for the total number of shares you
specify that you wish to purchase. The payment may be in cash or any manner
permitted under the Plan and by MedQuist.

Your option will, to the extent not previously exercised by you, terminate
ninety (90) days after the date you cease to perform services for MedQuist or a
subsidiary corporation of MedQuist, whether such termination is voluntary or
not, but not if your termination is due to disability, as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”),
or death (but in no event later than the Scheduled Termination Date). After that
date your service or employment is terminated, as aforesaid, you may exercise
this option only for the number of shares which you had a right to purchase and
did not purchase on such termination date (except, as provided above, upon your
termination of employment by MedQuist without Cause or by you for Good Reason).
If you are employed by a subsidiary corporation of MedQuist, your employment
shall be deemed to have terminated on the date your employer ceases to be a
subsidiary corporation of MedQuist, unless you are on that date transferred to
MedQuist or another subsidiary corporation of MedQuist. Your employment shall
not be deemed to have terminated if you are transferred from MedQuist to a
subsidiary corporation of MedQuist, or vise versa, or from one subsidiary
corporation of MedQuist to another subsidiary corporation of MedQuist.

If you die while employed by MedQuist or a subsidiary corporation of MedQuist,
your legatee(s), distributee(s), executor or administrator, as the case may be,
may, at any time within one year after the date of your death (but in no event
later than the Scheduled Termination Date), exercise the option as to any shares
which you had a right to purchase and did not purchase during your lifetime. If
your employment by MedQuist or a subsidiary corporation of MedQuist is
terminated by reason of your becoming disabled (within the meaning of
Section 22(e)(3) of the Code and the regulations thereunder), you or your legal
guardian or custodian may at any time within one year after the date of such
termination (but in no event later than the Scheduled Terminated Date), exercise
the option as to any shares which you had a right to purchase and did not
purchase prior to such termination. Your executor, administrator, guardian or
custodian must present proof of his authority satisfactory to MedQuist prior to
being allowed to exercise this option.

Notwithstanding anything herein to the contrary, if your employment by MedQuist
or a subsidiary is terminated by MedQuist for Cause, your option shall terminate
immediately in full whether or not vested and exercisable.

In the event of any change in the outstanding shares of the Common Stock by
reason of a stock dividend, extraordinary cash dividend, stock split,
combination of shares, recapitalization, merger, consolidation, transfer of
assets, reorganization, conversion or what the Compensation Committee of
MedQuist (the “Committee”) deems in its sole discretion to be similar
circumstances the number and kind of shares subject to this option and the
option price of such shares shall be appropriately adjusted in a manner to be
determined in the sole discretion of the Committee or replaced with equal value
as determined in the sole discretion of the Committee.

The option is not transferable otherwise than by will, the laws of descent and
distribution or pursuant to a qualified domestic relations order as defined
under the Internal Revenue Code of 1986, as amended, or Title I of the Employee
Retirement Income Security Act, or the rules thereunder, and is exercisable
during your lifetime only by you. Until the option price has been paid in full
pursuant to due exercise of this option and the purchased shares are delivered
to you, you do not have any right, as a shareholder of MedQuist. MedQuist
reserves the right not to deliver to you the shares purchased by virtue of the
exercise of this option during any period of time in which MedQuist, deems in
its reasonable discretion, that such delivery would violate a federal, state,
local or securities exchange rule, regulation or law or any terms of this
Agreement, a prior stock option agreement or a restrictive covenant in favor of
MedQuist.

Notwithstanding anything to the contrary contained herein, this option is not
exercisable during any period of time in which MedQuist deems that the
exercisability of this option, the offer to sell the shares options hereunder,
or the sale hereof, may violate a federal, state, local or securities exchange
rule, regulation or law, or may cause MedQuist to be legally obligated to issue
or sell more shares than MedQuist is legally entitled to issue or sell.

At the time of issuance of securities pursuant to this Plan, MedQuist may
require such restrictions, legends or other provisions as it deems necessary to
comply with any federal or state securities law.

In the event this option is in any way inconsistent with the legal requirements
of the Code or the regulations thereunder for an “incentive stock option,” this
option shall be deemed automatically amended as of the date hereof to conform to
such legal requirements, if such conformity may be achieved by amendment. The
attached Grant Detail Report specifies which of your options are intended to be
incentive stock options (if any) and which are intended to be non-qualified
stock options (if any).

This option shall be subject to the terms of the Plan as in effect on the date
this option is granted, which terms are hereby incorporated herein by reference
and made a part thereof. In the event of any conflict between the terms of this
option and the terms of the Plan, the terms of the Plan shall govern.

This option constitutes the entire understanding between MedQuist and you with
respect to the subject matter hereof and no amendment, modification or waiver of
this option, in whole or in part, shall be binding upon MedQuist unless in
writing and signed by a member or designee of the Committee. This Agreement
amends and restates, in its entirety, that certain Stock Option Agreement from
MedQuist to you dated September 30, 2008.

Your exercise will not be completed until you have paid or made suitable
arrangements to pay, (i) all federal, state and local income tax withholding
required to be withheld by MedQuist in connection with the option exercise and
(ii) the employee’s portion of other federal, state and local payroll and other
taxes due in connection with the option exercise.

This grant is in partial consideration of your prior execution, delivery and
performance of your Employment Agreement, which contains confidentiality,
non-solicitation or other restrictive covenants (the “Restrictive Covenants”).
If you breach the terms of your Restrictive Covenants, all of the options
granted hereunder or granted to you previously shall expire immediately and the
grant(s) shall be deemed void. In the event of such a breach (as determined by
the Company in its reasonable discretion), if you have exercised any such
options within 12 months prior to or any time after the breach, you shall be
obligated to refund to MedQuist immediately an amount equal to the fair value of
the Common Stock on the date of such exercise (less the exercise price paid by
you) plus subsequent increase in value of MedQuist stock. The foregoing is
separate from and in addition to any other legal or equitable remedies to which
MedQuist may be entitled as a result of such a breach. If a court determines
that all or a portion of your Restrictive Covenants are not enforceable, then
this Stock Option Agreement shall be void.

Validity, interpretation, construction, performance and enforcement of this
Agreement shall be governed by the laws of the State of New Jersey, without
regard to its conflict of law principles. The parties fully agree that the
exclusive venue of any action arising out of this Agreement shall be in the
Superior Court of Burlington County, New Jersey, any other court of the State of
New Jersey having jurisdiction and value over an action arising out of this
agreement, or the United States District Court for the District of New Jersey.

Please sign the copy of this option and return it to MedQuist’s Secretary,
thereby indicating your understanding of and agreement with its terms and
conditions.

 
MEDQUIST INC.
By: /s/ Robert Aquilina
 
Name: Robert Aquilina
Title: Chairman of the Compensation Committee
(On Behalf of the Compensation Committee)

1

I hereby acknowledge receipt of a copy of the foregoing stock option and, having
read it hereby signify my understanding of, and my agreement with, its terms and
conditions.

          PETER MASANOTTI     (Date) /s/ Peter Masanotti     March 2, 2009
(Signature)      

2

Grant Detail Report
As of 9/30/2008
MedQuist

Peter Masanotti

3

                                                      Grant Date   Expiration
Date   Plan ID   Grant Type           Grant                             Granted
  Price   Outstanding   Vested   Exercisable
9/30/2008
  9/30/2018   2002SOP   Non-Qualified   295,749   $ 8.25   295,749   0   0
Optionee
  Total           295,749           295,749   0   0

Becoming Exercisable

                 
98,583 on 9/30/2009
  49,292 on 3/31/2010   49,291 on 9/30/2010   49,291 on 3/31/2011   49,292 on
9/30/2011

4